Citation Nr: 1753275	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  11-05 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable rating prior to April 17, 2015, and in excess of 10 percent thereafter for psoriasis. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 2003 to October 2003, from January 2008 to February 2009, and from August 2010 to October 2011.  The Veteran had additional confirmed active duty for training (ACDUTRA) service from September 1992 to December 1992 as well as various verified period of inactive duty for training (INACDUTRA) from 1992 to 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

During the pendency of the appeal, in a February 2016, the RO increased the Veteran's rating for his service-connected psoriasis to 10 percent effective April 17, 2015.  This was a partial grant of the benefit sought on appeal, and as such, this claim remains in appellate status.

Additionally, in a July 2016 rating decision, the RO granted service connection for a lumbar spine disability.  This rating decision by the RO is considered full grant of the benefits sought on appeal, and this claim is no longer at issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, for the period on appeal prior to April 17, 2015, his psoriasis affects at least five percent, but less than 20 percent, of the entire body.  

2.  For the period on appeal from April 17, 2015, forward, the preponderance of the competent evidence indicates that the Veteran's psoriasis does not affect 20 to 40 percent of the entire body, or 20 to 40 percent of the exposed areas; and, does not require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment.

3.  Resolving any doubt in the Veteran's favor, his cervical spine disability permanently increased in severity during his period of active service.

4.  The Veteran has currently diagnosed sensorineural bilateral hearing loss as defined under VA law, which preexisted his military service, was not aggravated by service. 


CONCLUSIONS OF LAW

1.  For the period on appeal prior to April 17, 2015, the criteria for an initial compensable rating for psoriasis have been approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2017).

2.  For the period on appeal from April 17, 2015, forward, the criteria for an initial rating in excess of 10 percent for psoriasis have not been met or approximated.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7816 (2017).

3.  The criteria for establishing service connection for a cervical spine disability are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).

4.  The Veteran's bilateral hearing loss disability preexisted service and was not aggravated by active duty service.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, as applicable here, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Psoriasis - Analysis 

Prior to April 17, 2015

The Veteran asserts that the severity of his psoriasis is greater than the non-compensable rating assigned during this period on appeal.  

Under Diagnostic Code 7816, a 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body is affected; at least 5 percent, but less than 20 percent, of the exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118 (2017).  The use of topical corticosteroid treatment, such as skin creams, does not constitute "systemic therapy" under 38 C.F.R. § 4.118.  Johnson v. Shulkin, No. 2016-2144, 2017 (Fed. Cir. July 14, 2017).  

Turning to the evidence, Army Health Clinic (RAHC) medical treatment notes dated January 2009 indicate that the Veteran reported continuous psoriasis since he was stationed in Guantanamo, Cuba in April 2008.  He stated that his private dermatologist recommended Humira or Embrel medication and prescribed several other ointments that helped while being used.  Psoriasis was noted on hands, fingers, elbows, knees, and buttocks. 

Additional records dated February 2009 note that the Veteran still had psoriasis on his hands, legs, and buttocks.  It was further indicated that he was seen by a private dermatologist who recommended that he continued using topical medication and noted that his condition will be chronic and could have exacerbations, because it was genetically predisposed.  During this visit, the Veteran was issued a sick slip and received a physical profile for the condition.  

Later in February 2009, the Veteran was seen at the Clinica Las Americas Guaynabo, where he received an injection of Kenalog to treat his psoriasis.  He received the injection again, in April 2009.  During the appointment, psoriasis was noted on the Veteran's scalp, back, hands, and feet. 

In May 2009, the Veteran underwent a VA General Medical examination.  The examiner noted that the Veteran was using Clobex spray and Mimyx topical cream twice daily as well as taking Hydroxyzine daily.  Rash was noted on hands, elbows, and more prominently on lower legs, ankles, and feet, bilaterally.  

Additional treatment notes from Ponce OPC dated July 2009 note dry skin psoriasis lesions on different parts of the body, to include over the Veteran's extremities and trunk.  The Veteran was instructed to continue topical treatment.  Treatment notes dated October 2009 note psoriasis on the Veteran's hands, elbows, and legs.  It is indicated that the Veteran was using topical treatment with slow improvement.  Additional records until February 2010 continue to note psoriasis on the same areas of the body and occasionally on additional areas such as the Veteran's back. 

Medical treatment notes from Kittery Beach JAS from March 2011 to October 2011 continued to assess scattered psoriasis lesions throughout the Veteran's upper and lower extremities, bilaterally, as well as his scalp.  The Veteran continued the use of prescribed ointments and other topical treatments. 

Medical treatment notes from the Soldier Family Medical Center (SFMC) dated from May to August 2011 show that the Veteran was still using the same prescribed medications for his psoriasis.  Treatment notes from San Juan VAMC from 2013 to 2015 continue to show diagnosis of psoriasis with the same prescribed topical sprays, ointments, and pills on the Veteran's active medication list. 

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to the severity of the Veteran's psoriasis.  Specifically, while there is not clear indication of what percentage of the Veteran's entire body was affected, the Board notes that the identified areas affected by psoriasis more likely approximate at least five percent of his body but less than 20 percent, which warrant a 10 percent disability rating.  Notably, as will be discussed below, the Veteran was granted 10 percent disability rating based on psoriasis affecting his hands, wrists, elbows, and lower extremities, the same areas that were affected during the period on appeal prior to April 17, 2015. 

Accordingly, for the period prior to April 17, 2015, 10 percent disability rating for the Veteran's psoriasis is warranted. 

However, a higher rating of 20 percent is not warranted since the evidence does not show that 20 to 40 percent of his body was affected by psoriasis or that 20 to 40 percent of exposed areas are affected by psoriasis.  Further, while the Board acknowledges that the Veteran has been noted to regularly use topical creams and ointments for treatment of his psoriasis, those treatments do not constitute systemic therapy such as corticosteroids or other immunosuppressive drugs.  See Johnson v. Shulkin, No. 2016-2144, 2017 (Fed. Cir. July 14, 2017).  


April 17, 2015, Forward

As noted above, the RO increased the Veteran's disability rating for psoriasis to 10 percent effective April 17, 2015.  

In April 2017, the Veteran underwent a VA examination for his skin conditions, where the examiner confirmed the diagnosis of psoriasis.  The Veteran reported that his condition worsened since his May 2009 general medical examination and noted that his psoriasis caused him persistent erythematous scaling rash on his hands, wrists, elbows, and lower extremities.  He also stated that he had constant itching associated with lesions and continued to use daily creams with partial relief of itching.  No scarring or disfigurement the head, face, or neck was noted.  The examiner indicated that the Veteran was treated with oral and topical medications in the previous 12 months.  It was further indicated that the Veteran's psoriasis affected 5 percent but less than 20 percent of both his total body area and exposed areas of his hands, wrists, elbows, lower legs, ankles, and feet. 

Treatments notes from San Juan VAMC dated from 2015 to 2017 continue to show diagnosis of psoriasis with the same prescribed medications on the Veteran's active medication list.  However, no specific treatment or progress notes regarding psoriasis were found.  

Accordingly, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his psoriasis.  In this regard, the Board notes that the evidence does not show that 20 to 40 percent of his body is affected by psoriasis or that 20 to 40 percent of exposed areas are affected by psoriasis.  Further, while the Board acknowledges that the Veteran has been noted to regularly use topical creams and ointments for treatment of his psoriasis, those treatments do not constitute systemic therapy such as corticosteroids or other immunosuppressive drugs.  See Johnson v. Shulkin, No. 2016-2144, 2017 (Fed. Cir. July 14, 2017).  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection - Applicable Laws and Regulations

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service and was not aggravated during service, the presumption of soundness does not attach.  Id.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical Spine- Analysis 

The Veteran asserts that his current cervical spine disability was caused or aggravated by his military service. 

Initially, the Board notes that the Veteran has a currently diagnosed cervical spine disability.  See e.g., April 2009 and April 2015 VA spine examinations. 

As discussed, the Veteran had multiple periods of active service.  The record indicates that the Veteran's disability first developed when the Veteran was not in active duty status.  Considering the medical and lay evidence, the Board finds that the evidence supports a finding that a pre-existing disability was aggravated beyond its natural progression by a period of active service.  On this basis, the Board grants entitlement to service connection.  See 38 C.F.R. § 3.304.   

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran asserts that his bilateral hearing loss is related to his active military service where he was regularly exposed to artillery.  See e.g., VA Form 9 dated March 2011.  

Initially, the Board finds the Veteran has a current diagnosis of bilateral hearing loss for VA purposes during the appeal period.  See e.g., April 2009 VA audiology examination.  Furthermore, exposure to hazardous noise in-service is conceded. 
As will be discussed in detail below, the record shows that impaired hearing was noted prior to his first period of active duty.  Therefore, the Veteran's service connection claim must be based on aggravation of the pre-existing disability, rather than in-service incurrence.  This means that the evidence must demonstrate a permanent worsening of the Veteran's pre-existing hearing loss as a result of the Veteran's military service.  

The Board notes that there are no audiology records prior to the Veteran's ACDUTRA service in September 1992.  Service treatment records dated March 1992 show pure tone thresholds, in decibels, as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
28
10
15
35
50
LEFT
30
10
20
45
45

These findings at entry into service demonstrate hearing loss in both ears.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.)

Additional audiology findings from the Veteran's STRs dated May 1995 show pure tone thresholds, in decibels, as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
29
15
15
35
50
LEFT
36
15
20
55
55


STRs dated March 1997 show pure tone thresholds, in decibels, as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
26
15
05
30
55
LEFT
30
15
10
45
50

Periodical examination dated April 2001 show pure tone thresholds, in decibels, as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
29
15
20
35
45
LEFT
38
20
20
50
60

STRs dated December 2007 show pure tone thresholds, in decibels, as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
30
15
20
30
55
LEFT
36
15
25
45
60
In addition, a January 2008 pre-deployment record shows that the Veteran was referred due to "high frequency loss." 

The Board notes that despite slight changes the pure tone threshold average does not show a significant change from 1992 to 2007.  

The Veteran underwent a VA audiology examination in April 2009, which showed a diagnosis of bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
30
15
20
35
55
LEFT
36
15
25
50
55

The examiner did not provide an opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  

The Veteran underwent an additional VA examination in April 2015.  Upon examination, pure tone thresholds, in decibels, were as follows:





HERTZ



AVG
1000
2000
3000
4000
RIGHT
26
10
10
30
55
LEFT
34
15
20
50
50

The examiner explained that upon review of the Veteran's STRs, the presence of bilateral high frequency hearing was documented prior to his military service, and when comparing the progression of hearing loss up to the current exam, there is no progression in the severity.  The examiner opined that the Veteran's bilateral hearing loss clearly and unmistakably existed prior to service and clearly and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  Considering this opinion has a whole, the Board finds that the examiner's opinion satisfies the standard of proof requirements set forth in 38 C.F.R. § 3.306 for pre-existing disabilities.

The Veteran has not submitted any competent evidence showing that his pre-existing bilateral hearing loss was aggravated by in-service noise exposure.  As a lay person without appropriate medical expertise, his own opinion asserting such a relationship does not constitute competent evidence supporting his claim, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Accordingly, the evidence establishes that a pre-existing disability noted upon entrance into active service was not aggravated by service.  38 C.F.R. § 3.306  Therefore, service connection is not warranted.  See 38 U.S.C. §§ 1111, 1153; 38 C.F.R. § 3.306(b).  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss disability must be denied.  See 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial 10 percent disability rating, but no higher, for psoriasis prior to April 17, 2015, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for psoriasis from April 17, 2015, forward, is denied.


Entitlement to service connection for a cervical spine disability is granted. 

Entitlement to service connection for bilateral hearing loss is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


